Citation Nr: 0316369	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to an increased initial rating for residuals 
of a right ankle fracture, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968, 
and from August 1968 to November September 1973.  Thereafter, 
the veteran served in the military reserves until 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for disabilities of the 
left ankle, knees, and cervical and lumbosacral spine.  He 
was also awarded service connection, with a 10 percent 
initial rating, for residuals of a right ankle fracture.  He 
responded with a timely Notice of Disagreement regarding 
these determinations, and was afforded a Statement of the 
Case.  He then filed a timely substantive appeal, perfecting 
his appeal of these issues.  

These appeals were originally presented to the Board in 
January 2001, at which time they were remanded for additional 
development.  This appeal has now been returned to the Board.  

The issue of entitlement to an increased rating for residuals 
of a right ankle fracture is the subject of the Remand that 
follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence has been presented establishing 
that the veteran has degenerative disc disease of the 
lumbosacral spine as a result of his military service as a 
paratrooper.  

3.  Credible medical evidence has been presented establishing 
that the veteran has spondylosis and degenerative disc 
disease of the cervical spine as a result of his in-service 
injuries.  

4.  Credible medical evidence of a current disability of the 
bilateral knees has not been presented.  

5.  Credible medical evidence of a current disability of the 
left ankle has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

2.  The criteria for entitlement to service connection for 
spondylosis and degenerative disc disease of the cervical 
spine have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

3.  The criteria for entitlement to service connection for a 
bilateral disability of the knees have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002).  

4.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
direction to VA regarding the duty to assist a claimant in 
obtaining evidence.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and the Board's January 2001 remand, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in Augusta, GA.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  


I. Service connection - Lumbosacral spine disability

The veteran seeks service connection for a disability of the 
lumbosacral spine.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  In 
addition, when certain statutorily-specified disabilities, 
such as arthritis, manifest to a compensable degree within 
the one-year period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to the veteran's allegations, he injured his 
lumbosacral spine during a motor vehicle accident in 1968, 
while on active military duty.  He also claims injury to his 
lumbosacral spine as a result of his many parachute jumps.  
For the reasons to be discussed below, the evidence of record 
supports a grant of service connection for degenerative disc 
disease of the lumbosacral spine.  

A review of the veteran's service personnel records confirms 
his participation in airborne training.  He was subsequently 
awarded the Master Parachutist Badge, signifying his 
participation in at least 65 parachute jumps, including 4 
night jumps.  When the veteran filed his claim in 1997, he 
was afforded VA examination in October 1997.  X-rays of the 
lumbosacral spine revealed mild degenerative disc disease at 
multiple levels; however, the examiner did not state whether 
these findings were related to the veteran's service.  

The veteran was again examined by a VA physician in September 
1998, at which time degenerative disc disease of the 
lumbosacral spine was confirmed.  The physician further 
suggested these findings were "not inconsistent with" 
people of the veteran's age.  Another VA examination was 
performed in August 1999.  After examining the veteran's 
lumbosacral spine, the examiner diagnosed degenerative disc 
disease, and stated that this was not unusual for a person of 
the veteran's age.  The examiner wrote that "I do believe 
that the stresses that he sustained over a significant period 
of time being a paratrooper could increase the likelihood of 
degenerative disease in the axial spine over a period of 
time; however, a direct correlation is difficult to ascertain 
. . . ."

In reviewing the entire medical evidence, the Board finds the 
evidence to be in equipoise.  Although the veteran has a 
clear diagnosis of degenerative disc disease of the 
lumbosacral spine, as well as a record of numerous parachute 
jumps while in military service, various medical examiners 
have been unable to state conclusively that his degenerative 
disease is the result of his military duties.  Nevertheless, 
one examiner conceded that these duties "could increase the 
likelihood" of degenerative disc disease.  Therefore, in 
light of the statutory duty to award the benefit of the doubt 
to the veteran, service connection for degenerative disc 
disease of the lumbosacral spine is warranted.  

II. Service connection - Cervical spine disability

The veteran seeks service connection for a disability of the 
cervical spine.  He alleges that his cervical spine was 
injured on several occasions during active duty, as well as 
inactive duty training.  First, the veteran sustained 
injuries to his neck following a 1968 motor vehicle accident 
while on active duty.  Next, he reportedly straining his neck 
and cervical spine in 1985, while lifting his service 
rucksack.  Finally, he states his numerous parachute jumps 
have resulted in damage to his cervical spine.  As was noted 
above, the veteran's 1968 in-service motor vehicle accident 
and 1985 neck strain injury, as well as his service as a 
paratrooper, are established by his military records.  

The veteran was first examined by the VA in October 1997.  
Examination of his cervical spine revealed spondylosis and 
mild degenerative joint disease.  However, the examiner did 
not comment regarding any connection between an in-service 
injury and his present disabilities of the cervical spine.  
When the veteran was again examined by the VA in September 
1998, the prior diagnosis of spondylosis of the cervical 
spine was confirmed.  After examining the veteran's cervical 
spine, the VA examiner stated that while he doubted a single 
motor vehicle accident resulted in the veteran's degenerative 
joint disease, this accident "can contribute" to the 
veteran's current cervical spine disability.  

Further VA examination was afforded the veteran in August 
1999.  After examining the veteran's cervical spine, the VA 
examiner again confirmed the prior diagnoses of cervical 
spondylosis.  He also did not think a "direct correlation" 
existed between this disability, "which [was] not unusual 
for [the veteran's] age" and his 1968 motor vehicle accident 
in service.  Regarding his 1985 neck injury, this injury 
"could have exacerbated this underlying condition but [was] 
not a cause."  

A final March 2000 VA examination of the veteran's spine 
again confirmed degenerative disc disease of the cervical 
spine, but did not discuss the etiology of this disability.   

After reviewing the medical record in its entirety, the Board 
finds the evidence in equipoise.  Current diagnoses of 
degenerative disc disease and spondylosis of the cervical 
spine, as well as a 1968 in-service motor vehicle accident 
and 1985 neck strain injury, are clearly established by the 
evidence of record.  Also, the veteran's service personnel 
records confirm his participation in at least 65 parachute 
jumps as part of his military training.  Nevertheless, 
various VA medical examiners who have evaluated the veteran 
have been unable to state conclusively that his current 
disabilities of the cervical spine are the result of an in-
service disease or injury.  Such examiners have, however, 
stated that his in-service injuries "can contribute" and/or 
"could have exacerbated" the veteran's disabilities of the 
cervical spine.  Because these opinions place the evidence in 
equipoise, and the law requires the benefit of the doubt to 
be awarded to the veteran, service connection for spondylosis 
and degenerative disc disease of the cervical spine is 
therefore warranted.  

III. Service connection - Bilateral knee disability

The veteran seeks service connection for a bilateral knee 
disability.  He alleges that various in-service injuries, to 
include a 1968 motor vehicle accident and his duties as a 
paratrooper in the Special Forces, have resulted in current 
disabilities of the knees, for which service connection is 
warranted.  For the reasons to be discussed below, the 
preponderance of the evidence is against the claim, and 
service connection for a bilateral knee disability must be 
denied.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  When the veteran was 
first examined by VA personnel in October 1997, he reported 
bilateral knee pain and stiffness, increasing in recent 
years.  Objective examination of the knees revealed no 
effusion, heat, erythema, or bony abnormalities.  McMurray's 
and drawer's signs were negative.  Range of motion testing 
revealed 0º extension and 110º flexion bilaterally.  X-rays 
of the knees revealed mild degenerative joint disease, but 
were otherwise within normal limits.  Based on these 
findings, degenerative joint disease of the bilateral knees 
was diagnosed.  

However, subsequent VA examinations were negative for any 
clinical diagnoses of disability.  An August 1999 VA 
examination was negative for any effusion, instability, or 
positive Lachman's or drawer's signs.  Range of motion 
testing revealed 0º extension and 130º flexion bilaterally.  
In reviewing the veteran's x-rays, the examiner found no 
evidence of significant decreases in joint spaces or 
degenerative disease.  The final assessment was of bilateral 
knee pain, with no clinical or radiographic evidence of 
significant degenerative disease.  

A third VA examination was performed in March 2000.  Both 
knees were without heat or effusion, and range of motion was 
characterized as full.  McMurray's and drawer's signs were 
again negative.  The final assessment was of essentially 
normal knees, with no clinical or radiographic evidence of 
disability.  

The October 1997 VA examination was negative for any clinical 
findings suggestive of a bilateral knee disability, other 
than very slight limitation of motion.  Objective examination 
of the knees revealed no effusion, heat, erythema, or bony 
abnormalities, and McMurray's and drawer's signs were 
negative.  X-rays were noted to show mild degenerative joint 
disease of the femoropatellar articulation of both knees.  
However, the veteran's two most recent examinations have 
found no clinical or radiographic evidence of a current 
disability of the knees.  The veteran has not presented any 
private medical evidence of a current bilateral knee 
disability.

The veteran's consistent reports of bilateral knee pain have 
been noted.  However, the Court has held that service 
connection must be denied for joint disabilities in the 
absence of underlying objective pathology or other evidence 
supporting subjective complaints of joint pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Likewise, his lay 
claims of a current disability, in and of themselves, are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of a showing of a current disbility, service 
connection for a bilateral knee disability must be denied.  
See Brammer, supra.  Because the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).  

IV. Service connection - Left ankle disability

The veteran seeks service connection for a left ankle 
disability.  He alleges that various in-service injuries, to 
include a 1968 motor vehicle accident and his duty as a 
paratrooper in the Special Forces, have resulted in a current 
left ankle disability, for which service connection is 
warranted.  For the reasons to be discussed below, the 
preponderance of the evidence is against the claim, and 
service connection for a left ankle disability must be 
denied.  

When the veteran was first examined by the VA in October 
1997, no significant bony abnormalities or instability of the 
left ankle were noted.  Range of motion testing revealed 
ankle flexion to 25º, and extension to 10º.  A small 
retrocalcaneal spur was observed on X-ray, but the 
examination was otherwise within normal limits.  No diagnosis 
of a current left ankle disability was given.  

On a subsequent August 1999 VA examination, the veteran was 
again without a confirmed disability of the left ankle.  He 
had full range of motion of the left ankle, with normal 
stability.  No effusion or crepitus of the left ankle was 
noted.  X-rays of the left ankle were within normal limits, 
with no evidence of arthritic changes.  The final impression 
was of a clinically and radiographically normal left ankle.  
Likewise, a March 2000 VA medical examination failed to 
result in a current diagnosis of a left ankle disability.  He 
had dorsiflexion to 20º, and plantar flexion to 40º, with 
good stability and no evidence of heat or effusion.  The 
final diagnosis was of an essentially normal left ankle.  

Overall, credible medical evidence of a current left ankle 
disability has not been presented.  The veteran was examined 
by VA personnel in October 1997, August 1999, and March 2000, 
and on each occasion, no current disability of the left ankle 
was diagnosed.  He has also not submitted, or suggested the 
existence of, any private medical evidence of a current left 
ankle disability.  

While the veteran has reported recurrent pain of the left 
ankle, the Court has held that service connection must be 
denied for joint disabilities in the absence of underlying 
objective pathology or other evidence supporting subjective 
complaints of joint pain.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Likewise, his lay claims of a 
current disability, in and of themselves, are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current diagnosis, service connection for 
a left ankle disability must be denied.  See Brammer, supra.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.  

Entitlement to service connection for spondylosis and 
degenerative disc disease of the cervical spine is granted.  

Entitlement to service connection for a disability of the 
bilateral knees is denied.  

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

The veteran seeks an increased initial rating for his 
service-connected residuals of a right ankle fracture.  While 
this disability has been examined by VA examiners on at least 
three occasions during the pendency of this appeal, at no 
time has any examiner indicated whether the veteran's 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions 38 C.F.R. §§ 4.40, 4.45 (2002), pertaining to 
functional impairment. The Court held that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether additional range-of-motion loss 
resulted from weakened movement, excess fatigability, or 
incoordination.  Because this duty has not yet been 
accomplished in the present case, a remand is required.  

The RO is also reminded that this appeal arises from the 
award of an initial rating for the veteran's service-
connected disability.  When the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account. Fenderson v. West, 12 
Vet. App. 119 (1998).  

Based on the above, this claim is remanded for the following 
additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2002).   

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the extend of his current right ankle 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, and any other tests 
considered necessary by the examiner.  In 
testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  All disability resulting 
from the veteran's right ankle fracture 
should be noted.  The medical basis for 
all opinions expressed should also be 
given.  

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claim in light of the additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

